Exhibit 10.46
EXECUTION COPY
FIRST AMENDMENT
TO LETTER OF CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO LETTER OF CREDIT AGREEMENT (this “Amendment”) is
dated as of March 25, 2010 and is entered into by and among UTi Worldwide Inc.,
a BVI Business Company incorporated under the laws of the British Virgin Islands
with company number 141257 (the “Company”), each of the Subsidiary Guarantors
(as defined in the Letter of Credit Agreement), ABN AMRO Bank N.V., in its
capacity as Performance-Based LC Issuing Bank (the “Performance-Based LC Issuing
Bank”) and The Royal Bank of Scotland plc, in its capacity as Financial LC
Issuing Bank (the “Financial LC Issuing Bank”; together with the
Performance-Based LC Issuing Bank, the “Issuing Banks”) and is made with
reference to that certain LETTER OF CREDIT AGREEMENT dated as of July 9, 2009
(as amended through the date hereof, the “Letter of Credit Agreement”) by and
among the Company, the Subsidiary Guarantors and the Issuing Banks. Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Letter of Credit Agreement after giving effect to this Amendment.
RECITALS
     WHEREAS, the Obligors have requested that the Issuing Banks agree to amend
certain provisions of the Letter of Credit Agreement as provided for herein; and
     WHEREAS, subject to certain conditions, the Issuing Banks are willing to
agree to such amendment relating to the Letter of Credit Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENT TO LETTER OF CREDIT AGREEMENT
     Section 10.20 of the Letter of Credit Agreement is hereby amended and
restated in its entirety as follows:
The Company will not, as of the end of any Measurement Period, permit the Fixed
Charges Coverage Ratio to be less than 1.75 to 1:00 on or prior to April 30,
2011 or 2.00 to 1.00 at any time thereafter.
SECTION II. CONDITIONS TO EFFECTIVENESS
     This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):
     A. Execution. The Issuing Banks shall have received a counterpart signature
page of this Amendment duly executed by each of the Obligors.

 



--------------------------------------------------------------------------------



 



     B. Fees. The Issuing Banks shall have received all fees and other amounts
due and payable on or prior to the First Amendment Effective Date, including, to
the extent invoiced, reimbursement or other payment of all out-of-pocket
expenses required to be reimbursed or paid by the Company hereunder or under any
other Financing Agreement.
     C. Necessary Consents. Each Obligor shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.
     D. Concurrent Amendments. The Issuing Banks shall have received fully
executed copies of the Second Amendment to the NedBank LC Agreement in
substantially the form attached hereto as Exhibit A and the Notes Financing
Agreements in substantially the form attached hereto as Exhibit B and such
amendments and any other related documentation shall have become effective.
     E. Other Documents. The Issuing Banks shall have received such other
documents, information or agreements regarding Obligors as the Issuing Banks may
reasonably request.
SECTION III. REPRESENTATIONS AND WARRANTIES
     In order to induce the Issuing Banks to enter into this Amendment and to
amend the Letter of Credit Agreement in the manner provided herein, each Obligor
which is a party hereto represents and warrants to the Issuing Banks that the
following statements are true and correct in all material respects:
     A. Organization; Power and Authority. Each Obligor is a corporation or
other legal entity duly incorporated or organized, validly existing and, where
legally applicable, in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation or other legal
entity, where applicable, and, where legally applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Obligor has the corporate (or other
organizational) power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Letter of Credit Agreement as
amended by this Amendment (the “Amended Agreement”) to which it is a party and
to perform the provisions hereof.
     B. Authorization, Etc. The Amendment has been duly authorized by all
necessary corporate or other entity action on the part of each Obligor, and the
Amendment constitutes a legal, valid and binding obligation of each Obligor
party thereto enforceable against any such Obligor in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     C. No Conflict. The execution, delivery and performance by each Obligor of
the Amendment will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Obligor or any Subsidiary

2



--------------------------------------------------------------------------------



 



under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter, memorandum and articles of association,
regulations or by-laws, or any other agreement or instrument to which any
Obligor or any Subsidiary is bound or by which any Obligor or any Subsidiary or
any of their respective properties may be bound or affected, (b) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to any Obligor or any Subsidiary, except for such conflicts
or breaches that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
any Obligor or any Subsidiary, in each case, except for such contraventions,
breaches, defaults, Liens, conflicts and violations that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
     D. Governmental Authorizations, Etc. Except as disclosed on Schedule 5.7 of
the Amended Agreement, no consent, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority is required
in connection with the execution, delivery or performance by any Obligor of the
Amendment, including, without limitation, any thereof required in connection
with the obtaining of Dollars to make payments under the Amended Agreement or
any other Financing Agreement and the payment of such Dollars to Persons
resident in the United States of America. Except as disclosed on Schedule 5.7 of
the Amended Agreement, it is not necessary to ensure the legality, validity,
enforceability or admissibility into evidence in the Applicable Jurisdiction of
the Amended Agreement or any other Financing Agreement that any thereof or any
other document be filed, recorded or enrolled with any Governmental Authority,
or that any such agreement or document be stamped with any stamp, registration
or similar transaction tax.
     E. Insolvency. As of the First Amendment Effective Date:
          (a) no Obligor, is unable, or is deemed to be unable for the purposes
of any applicable law, or admits or has admitted its inability, to pay its debts
as and when they fall due or has suspended, or announced an intention to
suspend, making payments on any of its debts;
          (b) no Obligor, by reason of actual or anticipated financial
difficulties has begun negotiations with one or more of its creditors with a
view to rescheduling or restructuring any of its Indebtedness; and
          (c) no moratorium has been declared in respect of any Indebtedness of
any Obligor.
     F. Incorporation of Representations and Warranties from Letter of Credit
Agreement. The representations and warranties contained in Section 5 of the
Letter of Credit Agreement are and will be true and correct in all material
respects on and as of the First Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true and correct in all material respects on and as of such earlier date.

3



--------------------------------------------------------------------------------



 



     G. Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.
SECTION IV. ACKNOWLEDGMENT AND CONSENT
     Each Subsidiary Guarantor hereby acknowledges that it has reviewed the
terms and provisions of the Letter of Credit Agreement and this Amendment and
consents to the amendment of the Letter of Credit Agreement effected pursuant to
this Amendment. Each Subsidiary Guarantor hereby confirms that each Financing
Agreement to which it is a party or otherwise bound will continue to guarantee
to the fullest extent possible in accordance with the Financing Agreements the
payment and performance of all “Obligations” and “Guaranteed Obligations” under
each of the Financing Agreements to which is a party (in each case as such terms
are defined in the Letter of Credit Agreement).
     Each Subsidiary Guarantor acknowledges and agrees that any of the Financing
Agreements to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Subsidiary Guarantor represents and
warrants that all representations and warranties contained in the Amended
Agreement and the Financing Agreements to which it is a party or otherwise bound
are true and correct in all material respects on and as of the First Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true and correct in all material respects
on and as of such earlier date.
SECTION V. MISCELLANEOUS
     A. Reference to and Effect on the Letter of Credit Agreement and the Other
Financing Agreements.
     (i) On and after the First Amendment Effective Date, each reference in the
Letter of Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”
or words of like import referring to the Letter of Credit Agreement, and each
reference in the other Financing Agreements to the “Agreement”, “thereunder”,
“thereof” or words of like import referring to the Letter of Credit Agreement
shall mean and be a reference to the Letter of Credit Agreement as amended by
this Amendment.
     (ii) Except as specifically amended by this Amendment, the Letter of Credit
Agreement and the other Financing Agreements shall remain in full force and
effect and are hereby ratified and confirmed.
     (iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Issuing Banks under, the Letter of Credit Agreement or
any of the other Financing Agreements.

4



--------------------------------------------------------------------------------



 



     B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     C. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN
SUCH STATE.
     D. Jurisdiction. Each Obligor irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Amendment or any other Financing Agreement. To the
fullest extent permitted by applicable law, each Obligor irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.
     E. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
[Remainder of this page intentionally left blank.]

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

          COMPANY:   UTi WORLDWIDE INC.
      By:   /s/ Craig Braun         Authorized Signatory             

[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



              SUBSIDIARY GUARANTORS:   UTI (AUST) PTY LIMITED, ABN 48 006 734
747    
 
           
 
  By:   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI AFRICA SERVICES LIMITED    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UNIGISTIX INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI, CANADA, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI CANADA HOLDINGS, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                SPAN MANUFACTURING LIMITED    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI DEUTSCHLAND GMBH    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    

[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



                  UTI (HK) LTD.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI NEDERLAND B.V.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                SERVICIOS LOGISTICOS INTEGRADOS SLI, S.A.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UNIóN DE SERVICIOS LOGíSTICOS INTEGRADOS, S.A.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI SPAIN S.A.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI (TAIWAN) LIMITED    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    

[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



                  UTI LOGISTICS (TAIWAN) LTD.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI WORLDWIDE (UK) LIMITED    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI, (U.S.) HOLDINGS, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI, UNITED STATES, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI, SERVICES, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI BROKERAGE, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI LOGISTICS, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    

[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



                  VANGUARD CARGO SYSTEMS, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI INTEGRATED LOGISTICS, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                MARKET INDUSTRIES, LTD.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                MARKET TRANSPORT, LTD    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                TRIPLE EXPRESS, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                INTRANSIT, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                MARKET LOGISTICS SERVICES, LTD.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    

[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



                  MARKET LOGISTICS BROKERAGE, LTD.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                SAMMONS TRANSPORTATION, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                LAKE STATES TRUCKING, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                CONCENTREK, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UNITED EXPRESS, LTD.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                AFRICAN INVESTMENTS B.V.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    

[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



                  UTI ASIA PACIFIC LIMITED    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                GODDARD COMPANY LIMITED    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI INTERNATIONAL INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI (N.A.) HOLDINGS N.V.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI (NETHERLANDS) HOLDINGS B.V.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                PYRAMID FREIGHT (PROPRIETARY)
LIMITED    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI LOGISTICS N.V.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    

[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



                  UTI NEW ZEALAND LTD.    
 
           
 
  By /s/ Craig Braun    
 
         
 
    Authorized Signatory    
 
                UTI IRELAND LIMITED    
 
                Signed, Sealed and Delivered by    
 
                /s/ Craig Braun                   Craig Braun,
duly appointed attorney
for and on behalf of
UTi IRELAND LIMITED
in the presence of:    
 
           
 
  Witness:   /s/ Lisa Roberts    
 
           
 
  Name:   Lisa Roberts    
 
  Address:   100 Oceangate, Ste 1500    
 
      Long Beach CA, 90802    
 
  Occupation:  Executive Assistant, Global Finance    
 
                UTI WORLDWIDE (SINGAPORE) PTE LTD.    
 
           
 
  By /s/ Craig Braun    
 
         
 
  Authorized Signatory    

[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



                  The Royal Bank of Scotland N.V. f/k/a
ABN AMRO BANK N.V., as Performance-Based
LC Issuing Bank    
 
           
 
  By:   /s/ Michiel van Schaardenburg    
 
           
 
  Name:   Michiel van Schaardenburg    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Colin Monaghan    
 
           
 
  Name:   Colin Monaghan    
 
  Title:   Vice President    

[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND PLC, as Financial LC Issuing Bank  
 
 
           
 
  By:   /s/ L. Peter Yetman    
 
           
 
  Name:   L. Peter Yetman    
 
  Title:   SVP    

[Signature Page to First Amendment]

 